     Case 4:11-cv-00315 Document 68 Filed on 12/06/19 in TXSD Page 1 of 4



                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

EUGENE BROXTON,                             §
        Petitioner,                         §
                                            §       No. 4:11-cv-00315
v.                                          §
                                            §
LORIE DAVIS, Director,                      §       DEATH PENALTY CASE
Texas Department of Criminal Justice,       §
Correctional Institutions Division,         §
           Respondent.                      §

               RESPONSE TO PETITIONER’S ADVISORY

      On October 30, 2015, the Court granted Broxton’s unopposed motion to

stay federal habeas proceedings while he pursued DNA testing and a possible

successive habeas petition in state court. (Order, ECF No. 55). Four years later,

on October 29, 2019, the Court ordered Broxton to file an advisory explaining

inter alia the status of any on-going state court litigation and what efforts he

has made to litigate diligently in state court. (Order, ECF No. 63). Broxton filed

his advisory on November 15, 2019. (Advisory, ECF No. 67). This limited

response follows.

      Respondent Lorie Davis (the Director) disputes that Broxton has acted

with diligence since the Court granted a stay. Over six months have elapsed

since the Harris County Institute of Forensic Sciences (HCIFS) “delivered a

report to counsel” in late May 2019 regarding Y-STR testing. (Advisory, ECF

No. 67 at 6). Broxton asserts that HCIFS “promised to send a second report,”
     Case 4:11-cv-00315 Document 68 Filed on 12/06/19 in TXSD Page 2 of 4



see id., but that appears to have already occurred.1 Broxton also generally

asserts that lab notes and materials received in July 2019 are “currently under

review,” id., his open-ended assertions of continued review do not justify his

failure to get the case moving in state court. The State should not be required

to wait indefinitely while Broxton contemplates whether any additional testing

or avenues should be pursued where he has had four years to do so already.

      Additionally, Broxton states that he has “not concluded his Chapter 64

proceedings” and “is entitled to a hearing in state district court.” (Advisory,

ECF No. 67 at 7). He cites Tex. Code Crim. Proc. art. 64.03(d) for this

proposition, but the provision has nothing to do with a hearing. As the Court

of Criminal Appeals has held: “Nothing in Chapter 64 requires the trial court

to conduct a hearing” on a motion for DNA testing. Whitaker v. State, 160

S.W.3d 5, 8 (Tex. Crim. App. 2004). Instead, where DNA testing has been

conducted, Article 64.04 requires a hearing:

      After examining the results of testing under Article 64.03 and any
      comparison of a DNA profile under Article 64.035, the convicting
      court shall hold a hearing and make a finding as to whether, had
      the results been available during the trial of the offense, it is
      reasonably probable that the person would not have been
      convicted.

Tex. Code Crim. Proc. art. 64.04. To date, Broxton has not moved the convicting



      1       Harris County Assistant District Attorney Shawna Reagin confirms
that the initial Y-STR report was emailed to the parties on May 24, 2019, and that a
second report was issued on May 31, 2019.
                                         2
    Case 4:11-cv-00315 Document 68 Filed on 12/06/19 in TXSD Page 3 of 4



court for a hearing under Article 64.04.

      If the Court continues the stay, the Director believes that it should

impose several deadlines on Broxton. Specifically, the Court should order that

Broxton (1) move the convicting court for an evidentiary hearing under Article

64.04 within the same ten days; and (2) file by March 13, 2020, an Advisory

with this Court (not ex parte or under seal) that includes a copy of the results

of the state court Article 64.04 hearing.


                               Respectfully submitted,

                               KEN PAXTON
                               Attorney General of Texas

                               JEFFREY C. MATEER
                               First Assistant Attorney General

                               MARK PENLEY
                               Deputy Attorney General
                               for Criminal Justice

                               EDWARD L. MARSHALL
                               Chief, Criminal Appeals Division

                               /s/ Katherine D. Hayes
                               KATHERINE D. HAYES
                               Assistant Attorney General
                                   Counsel of Record
                               Criminal Appeals Division
                               Texas Bar No. 00796729




                                        3
     Case 4:11-cv-00315 Document 68 Filed on 12/06/19 in TXSD Page 4 of 4



                                Office of the Texas Attorney General
                                P. O. Box 12548, Capitol Station
                                Austin, TX 78711
                                Tel. (512) 936-1400
                                Fax (512) 320-8132
                                katherine.hayes@oag.texas.gov

                                COUNSEL FOR RESPONDENT


                        CERTIFICATE OF SERVICE

      I certify that on December 6, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following counsel:

James Rytting                   Joshua Freeman
Hilder Associates PC            Assistant Federal Public Defender
819 Lovett Boulevard            Federal Public Defender’s Office
Houston, TX 77006               Western District of Texas
Tel. (713) 655-9111             919 Congress Ave., Suite 950
Fax (713) 655-9112              Austin, TX 78701
james@hilderlaw.com             Tel. (737) 207-3010
                                Fax (512) 499-1584
                                joshua_freiman@fd.org

                                /s/ Katherine D. Hayes
                                KATHERINE D. HAYES
                                Assistant Attorney General




                                         4
